J-S43018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JEFFREY AMSLER, KAREN AMSLER, AND              IN THE SUPERIOR COURT OF
KATHRYN CORRIGAN                                     PENNSYLVANIA

                        Appellants

                   v.

ORCHARD HOUSE PROPERTIES LLC,
FRED R. AMSLER JR., FRED R. AMSLER
JR. LIVING TRUST, DONNA J. AMER, AND
CAMBRIDGE TRAINING PARTNERS L.P.

                        Appellees                   No. 1893 MDA 2015


                 Appeal from the Order September 25, 2015
              In the Court of Common Pleas of Sullivan County
                    Civil Division at No(s): 2013-CV-253


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

JUDGMENT ORDER BY PANELLA, J.                         FILED JUNE 21, 2016

      Appellants, Jeffrey Amsler, Karen Amsler, and Kathryn Corrigan,

appeal from the order entered September 25, 2015, in the court of Common

Pleas of Sullivan County. After careful review, we dismiss Appellants’ appeal

as moot.

      Appellants appeal from the September 25, 2015 order granting

Appellees’ motion for reconsideration of the lower court’s May 14, 2015

order overruling Appellees’ preliminary objection to compel arbitration. Prior

to the instant appeal, Appellees filed a timely appeal from the court’s May

14, 2015 order at docket number 1029 MDA 2015. By memorandum opinion

filed February 17, 2016, a panel of this Court vacated the trial court’s May
J-S43018-16



14, 2015 order overruling Appellees’ preliminary objection to enforce the

arbitration agreement and remanded the case for further proceedings. See

Amsler v. Orchard House Properties LLC, 1029 MDA 2015 (Pa. Super.,

filed Feb. 17, 2016) (mem. op.) (Panella, J.). The resolution of those

proceedings is still pending in the court below.

      As this Court has vacated the trial court’s May 14, 2015 order, it

necessarily follows that the court’s September 25, 2015 order granting

Appellees’ motion for reconsideration of that order, from which this appeal is

taken, is a legal nullity. Accordingly, Appellants’ appeal from the September

25, 2015 order is rendered moot.

      Appellant’s appeal is dismissed as moot.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/21/2016




                                     -2-